Exhibit 10.1

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT (the “Agreement”) is made as of August 8, 2013 by
and among Hansen Medical, Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Company”), Oracle Partners, LP, Oracle
Institutional Partners, LP and Oracle Ten Fund Master, LP (together, “Oracle”),
Schuler Family Foundation (the “Schuler Family Foundation” and together with
Oracle, the “Principal Purchasers”) and the other purchasers named in the
Purchase Agreement (as defined below) (collectively, the “Purchasers”).

RECITALS

WHEREAS, the Company and the Purchasers are parties to a Securities Purchase
Agreement, dated as of July 30, 2013 (the “Purchase Agreement”), pursuant to
which the Purchasers are purchasing an aggregate of 28,455,284 shares of Common
Stock (as defined below) (“Shares”), of the Company and Warrants (as defined in
the Purchase Agreement) to purchase an aggregate of 34,146,339 shares of Common
Stock; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, and pursuant to the terms of the Purchase Agreement, the
parties desire to enter into this Agreement in order to grant certain rights to
the Purchasers as set forth below.

NOW, THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

1. Certain Definitions. Unless the context otherwise requires, the following
terms, for all purposes of this Agreement, shall have the meanings specified in
this Section 1.

“Affiliate” has the meaning set forth in Rule 12b-2 of the rules and regulations
promulgated under the Exchange Act; provided, however, that for purposes of this
Agreement, the Purchasers and their Affiliates, on the one hand, and the Company
and its Affiliates, on the other, shall not be deemed to be “Affiliates” of one
another.

“Allowed Delay” has the meaning set forth in Section 3.1(b)(ii).

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” have the
meaning set forth in Rule 13d-3 of the rules and regulations promulgated under
the Exchange Act.

“Board” means the board of directors of the Company.

“Business Days” has the meaning ascribed to such term in the Purchase Agreement.



--------------------------------------------------------------------------------

“Change of Control” means the consummation of any transaction or series of
related transactions involving (i) any purchase or acquisition (whether by way
of tender offer, exchange offer, merger, consolidation, amalgamation, scheme or
arrangement, acquisition, business combination or similar transaction or
otherwise) by any Person or group (within the meaning of 13(d)(3) of the
Exchange Act) of any of (A) securities representing a majority of the
outstanding voting power of the Company entitled to elect the Board or (B) the
majority of the outstanding Common Stock, (ii) any sale, lease, exchange,
transfer, exclusive worldwide license or disposition of all or substantially all
of the assets of the Company, taken together as a whole, to such Person or
group, (iii) any merger, consolidation, amalgamation, scheme or arrangement,
acquisition, business combination or similar transaction in which the holders of
shares of the Common Stock and any other securities of the Company having the
ordinary power to vote in the election of members of the Board of the Company
and any securities convertible, exchangeable for or otherwise exercisable to
acquire voting securities immediately prior to the transaction, as a group, do
not hold securities representing a majority of the outstanding voting power
entitled to elect the board of directors of the surviving entity in such merger,
consolidation, amalgamation, scheme or arrangement, acquisition, business
combination or similar transaction or (iv) a liquidation, dissolution or winding
up of the Company.

“Closing Date” has the meaning ascribed to such term in the Purchase Agreement.

“Common Stock” means shares of the common stock, par value $0.0001 per share, of
the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Deadline” has the meaning set forth in Section 3.1(a).

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the Commission that permits inclusion or incorporation
of substantial information by reference to other documents filed by the Company
with the Commission.

“Free Writing Prospectus” means an issuer free writing prospectus, as defined in
Rule 433 under the Securities Act, relating to an offer of Registrable
Securities.

“Fully Diluted Basis” means all outstanding Common Stock assuming the exercise
of all outstanding stock, warrants, rights, calls, options or other securities
exchangeable or exercisable for, or convertible into, Common Stock without
regard to any restrictions or conditions with respect to the exercisability
thereof.

“GAAP” has the meaning ascribed to such term in the Purchase Agreement.

“Holder” means any person owning of record Registrable Securities that have not
been sold to the public or any transferee or assignee of record of such
Registrable Securities to which the registration rights conferred by this
Agreement have been transferred or assigned in accordance with Section 5.2
hereof.

 

2



--------------------------------------------------------------------------------

“Initiating Shelf Take-Down Holder” has the meaning set forth in Section 3.1(c).

“Insolvency Event” means any of the following: (a) the Company files a petition
under any chapter of title 11 of the United States Code (the “Bankruptcy Code”)
or commences a proceeding under any similar law in any other jurisdiction or any
other similar law of any jurisdiction affecting creditors’ rights; makes an
assignment for the benefit of its creditors; or commences a proceeding for the
appointment of a receiver, trustee, liquidator, custodian or conservator of
itself or of the whole or substantially all of its property; (b) a petition is
filed against the Company under any chapter of the Bankruptcy Code or any
proceeding is commenced under any similar law of any other jurisdiction, or any
other similar law of any jurisdiction affecting creditors’ rights or for the
appointment of a receiver, trustee, liquidator, custodian or conservator of the
Company or of the whole or substantially all of its property and such petition
or the related proceeding remains undismissed for a period of 30 days; or the
Company by any act indicates its consent to, approval of or acquiescence in any
such petition or proceeding; (c) a court of competent jurisdiction enters an
order for relief against the Company under any chapter of the Bankruptcy Code or
any other similar law of any jurisdiction affecting creditors’ rights or enters
an order, judgment or decree appointing or authorizing a receiver, trustee,
liquidator, custodian or conservator of the Company or of the whole or
substantially all of its or their property; or a court of competent jurisdiction
or a receiver, trustee, liquidator, custodian or conservator, under the
provisions of any law for the relief or aid of debtors, assumes custody or
control or takes possession of the Company or of the whole or substantially all
of the property of the Company; or (d) the Company admits in writing its
inability, or is generally unable, to pay its debts as such debts become due.

“Nasdaq” has the meaning ascribed to such term in the Purchase Agreement.

“Participating Holder” means with respect to any registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

“Person” has the meaning ascribed to such term in the Purchase Agreement.

“Principal Purchasers” has the meaning set forth in the preamble.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

“Registrable Securities” means shares of Common Stock held by the Purchasers
(whether acquired prior to, on or following the Closing Date), and any Common
Stock issued as (or issuable upon the conversion or exercise of any warrant
(including the Warrants), right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
any Common Stock, warrant, right or other security held by the Purchasers.
Notwithstanding the foregoing, Registrable Securities shall not include any
securities of the Company sold by any person to the public either pursuant to a
registration statement under the Securities Act or that is freely tradeable
under Rule 144.

 

3



--------------------------------------------------------------------------------

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Registration Expenses” has the meaning set forth in Section 3.3.

“Representatives” shall mean the directors, officers, employees and independent
contractors, agents or advisors (including, without limitation, attorneys,
accountants, and investment bankers) of the specified party or any of its
Subsidiaries.

“Rule 144” means Rule 144 as promulgated by the SEC under the Securities Act, as
such rule may be amended from time to time, or any similar successor rule that
may be promulgated by the SEC.

“SEC” or “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
successor federal statute and the rules and regulations thereunder, all as the
same shall be in effect from time to time.

“Shelf Registration Statement” has the meaning set forth in Section 3.1(a).

“Shelf Take-Down” has the meaning set forth in Section 3.1(c).

“Subsidiaries” means each corporation, limited liability company, partnership,
association, joint venture or other business entity of which any party or any of
its Affiliates owns, directly or indirectly, more than 50% of the stock or other
equity interest entitled to vote on the election of the members of the board of
directors or similar governing body.

“Transaction Documents” means this Agreement, the Purchase Agreement and the
Warrants (as defined in the Purchase Agreement), all exhibits and schedules
thereto and hereto and any other documents or agreement executed in connection
with the transactions contemplated hereunder or thereunder.

2. Board Representation.

(a) The Company shall take all permissible corporate action such that on the
Closing Date the size of the Board shall be increased by one (1) member, and
Jack W. Schuler (“Schuler”) shall be appointed to the Board as a member of the
class whose initial term expires at the 2016 annual meeting of the Company’s
stockholders.

 

4



--------------------------------------------------------------------------------

(b) After the Closing, the size of the Board shall initially be set at ten
(10) members.

(c) Subject to Section 2(a), from and after the Closing Date, the Company shall
cause Schuler (or, if Schuler is unavailable to continue to serve on the Board,
such other person designated by Schuler and reasonably acceptable to the
Company) to be nominated by the Company to serve on the Board (such director,
the “Purchaser Designee”) for so long as the Schuler Family Foundation (or an
Affiliate thereof) has beneficial ownership of Shares, Warrants or Warrant
Shares, in the aggregate, in an amount equal to at least fifty percent (50%) of
the Shares and Warrants issued to the Schuler Family Foundation on the Closing
Date. In the event the Schuler Family Foundation (or an Affiliate thereof) no
longer has beneficial ownership of Shares, Warrants or Warrant Shares in the
amount set forth in this Section 3(c), the Company may cause the Purchaser
Designee to be replaced with a nominee acceptable to the Company.

(d) The Purchaser Designee shall, when up for election, subject to the terms
hereof and applicable law, be the Company’s nominee to serve on the Board and
the Company shall solicit proxies for the Purchaser Designee to the same extent
as it would for any of its other nominees to the Board. The Company’s proxy
statement for the election of directors shall include the Purchaser Designee and
the recommendation of the Board in favor of election of the Purchaser Designee.

(e) For so long as such membership does not conflict with any applicable law or
regulation or listing requirement of Nasdaq or other securities exchange on
which the Common Stock is listed for trading (as determined in good faith by the
Board), the Purchaser Designee shall be entitled to serve as a member of, or
observer to, at such Purchaser Designee’s election, committees of the Board.

(f) Schuler may, and Schuler may request the Purchaser Designee to, as the case
may be, resign, at any time with or without cause. Any vacancy caused by the
resignation of the Purchaser Designee shall only be filled with another
Purchaser Designee. Any vacancy created by any removal of the Purchaser Designee
or an election of Schuler to defer appointing the Purchaser Designee shall also
only be filled with another Purchaser Designee. The Company shall not take any
action to remove the Purchaser Designee or fill a vacancy reserved for the
Purchaser Designee in each case without the consent of Schuler unless and until
Schuler is no longer entitled to the Purchaser Designee in accordance with
Section 2(c) above.

(g) In addition to any other indemnification rights the Purchaser Designee has
pursuant to the Transaction Documents and the Company’s Certificate of
Incorporation and Bylaws, the Purchaser Designee that serves on the Board shall
have the right to enter into, and the Company agrees to enter into, an
indemnification agreement, in a form reasonably satisfactory to the Purchaser
Designee, concurrent with such Purchaser Designee becoming a member of the
Board. The Company shall maintain director and officer insurance covering the
Purchaser Designee on the same terms and with the same amount of coverage as is
provided to other members of the Board. The Company shall reimburse the
reasonable expenses incurred by the Purchaser Designee in connection with
attending (whether in person or telephonically) all meetings of the Board or
committees thereof or other Company related

 

5



--------------------------------------------------------------------------------

meetings to the same extent as all other members of the Board are reimbursed for
such expenses (or, in case any such expense reimbursement policy shall apply
only to non-employee directors, to the same extent as all other non-employee
directors). The Purchaser Designee shall be entitled to the same compensation
for service on the Board, including, without limitation, cash fees, stock
options, deferred share units, restricted stock and other equity and
equity-related awards, as is provided to other non-employee directors.

(h) The Company and the Purchasers shall take or cause to be taken all lawful
action necessary to ensure at all times as of and following the Closing Date
that the Company’s Certificate of Incorporation and Bylaws are not inconsistent
with the provisions of this Agreement and the Transaction Documents or the
transactions contemplated hereby or thereby.

3. Registration Rights.

3.1 Shelf Registration.

(a) Registration Statements. On or prior to the date that is 270 days after the
Closing Date (the “Filing Deadline”), the Company shall prepare and file with
the SEC one Registration Statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities) for
an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”). Such Shelf Registration
Statement shall include the aggregate amount of Registrable Securities
(including the Shares and Warrant Shares (as defined in the Purchase Agreement))
to be registered therein and the intended methods of distribution thereof,
subject to the limitations of Form S-3. To the extent the rules and regulations
of the Commission do not permit such Shelf Registration Statement to include all
of the Registrable Securities, the Company shall use its best efforts to
register the maximum amount permitted by the Commission and the Registrable
Securities required to be omitted from such Registration Statement shall be
determined in the sole discretion of the Principal Purchasers.

(b) Effectiveness.

(i) The Company shall use reasonable best efforts to have the Registration
Statement declared effective as soon as practicable. The Company shall notify
the Purchasers by facsimile or e-mail as promptly as practicable, and in any
event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Purchasers with copies
of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

(ii) For not more than twenty (20) consecutive days or for a total of not more
than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best

 

6



--------------------------------------------------------------------------------

interests of the Company or (B) amend or supplement the affected Registration
Statement or the related Prospectus so that such Registration Statement or
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the case of the Prospectus in light of the circumstances
under which they were made, not misleading (an “Allowed Delay”); provided, that
the Company shall promptly (a) notify each Purchaser in writing of the
commencement of and the reasons for an Allowed Delay, but shall not (without the
prior written consent of a Purchaser) disclose to such Purchaser any material
non-public information giving rise to an Allowed Delay, (b) advise the
Purchasers in writing to cease all sales under the Registration Statement until
the end of the Allowed Delay and (c) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.

(c) Shelf Take-Downs. An underwritten offering or sale of Registrable Securities
pursuant to a Shelf Registration Statement (a “Shelf Take-Down”) may be
initiated by a Principal Purchaser who is a Participating Holder (an “Initiating
Shelf Take-Down Holder”). Upon written request to the Company, the Company shall
amend or supplement the Shelf Registration Statement for such purpose as soon as
practicable. The Company shall send to each Participating Holder in the Shelf
Registration Statement written notice of such Shelf Take-Down and, if within 5
days after the date of such notice, any such Participating Holder shall so
request in writing, the Company shall include in such Shelf Take-Down all or any
part of the Registrable Securities such Participating Holder requests to be
included, subject to Section 3.6(a)(ii), it being understood the Company shall
not be responsible for any underwriting discounts or commissions in connection
with any Shelf Take Down.

3.2 Piggyback Registrations. If the Company determines to prepare and file with
the SEC a Registration Statement relating to an offering for its own account or
the account of others of any of its equity securities at any time prior to
August 8, 2018 or until such earlier date that no Registrable Securities are
outstanding, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within 15 days after the date of such notice, any such
Holder shall so request in writing, the Company shall include in such
Registration Statement all or any part of the Registrable Securities such Holder
requests to be registered, subject to Section 3.6(b)(ii).

3.3 Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement shall be paid by the Company, other than
underwriting discounts or commissions deducted from the proceeds in respect of
any Registrable Securities, including (i) all registration and filing fees, and
any other fees and expenses associated with filings required to be made with the
SEC, FINRA or any other regulatory authority and, if applicable, the fees and
expenses of any “qualified independent underwriter” as such term is defined in
NASD Rule 2720 (or any successor provision) and of its counsel, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including fees

 

7



--------------------------------------------------------------------------------

and disbursements of counsel for the underwriters in connection with “Blue Sky”
qualifications of the Registrable Securities), (iii) all printing, duplicating,
word processing, messenger, telephone, facsimile and delivery expenses
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses and Free Writing Prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of
Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all
reasonable fees and disbursements of one legal counsel for the Participating
Holders, as selected by the Principal Purchasers, (viii) any reasonable fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, (ix) all fees and expenses of any special experts or other Persons
retained by the Company in connection with any registration, (x) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties), (xi) all expenses related
to the “road-show” for any underwritten offering, including all travel, meals
and lodging and (xii) any other fees and disbursements customarily paid by the
issuers of securities. All such expenses are referred to herein as “Registration
Expenses.” The Company shall not be required to pay any underwriting discounts
and commissions and transfer taxes, if any, attributable to the sale of
Registrable Securities.

3.4 Company Obligations. The Company will use reasonable best efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible:

(a) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Free Writing
Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and the Participating Holders, if any, copies of all
documents prepared to be filed, which documents shall be subject to the review
of such underwriters and the Participating Holders and their respective counsel
and (y) except in the case of a registration under Section 3.2, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which any Participating Holders or the underwriters, if any, shall reasonably
object;

(b) as promptly as practicable file with the SEC a Registration Statement
relating to the Registrable Securities including all exhibits and financial
statements required by the SEC to be filed therewith, and use its reasonable
best efforts to cause such Registration Statement to become effective under the
Securities Act;

(c) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements to the Prospectus and such amendments
or supplements to any Free Writing Prospectus as may be (y) reasonably requested
by any Participating Holder or (z) necessary to keep such Registration effective
for the period of time required by this Agreement, and comply with provisions of
the applicable securities laws

 

8



--------------------------------------------------------------------------------

with respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;

(d) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Free Writing Prospectus or any
amendment or supplement thereto has been filed, (B) of any written comments by
the SEC or any request by the SEC for amendments or supplements to such
Registration Statement, Prospectus or Free Writing Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC preventing
or suspending the use of any preliminary or final Prospectus or any Free Writing
Prospectus or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects, (E) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction and (F) of the receipt by the Company of
any notification with respect to the initiation or threatening of any proceeding
for the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction;

(e) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the Registration Statement, the Prospectus included
in such Registration Statement (as then in effect) or any Free Writing
Prospectus contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus, any preliminary Prospectus or any Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, when any Free
Writing Prospectus includes information that may conflict with the information
contained in the Registration Statement, or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement, Prospectus or Free Writing Prospectus in order to comply with the
Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the SEC and furnish without charge to the
Participating Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement, Prospectus or Free
Writing Prospectus which shall correct such misstatement or omission or effect
such compliance;

(f) promptly incorporate in a Prospectus supplement, Free Writing Prospectus or
post-effective amendment to the applicable Registration Statement such
information as the managing underwriter or underwriters and the Participating
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities, and make all required filings of
such Prospectus supplement, Free Writing Prospectus or post-effective amendment
as soon as reasonably practicable after being notified of the matters to be
incorporated in such Prospectus supplement, Free Writing Prospectus or
post-effective amendment;

 

9



--------------------------------------------------------------------------------

(g) furnish to each Participating Holder and each underwriter, if any, without
charge, as many conformed copies as such Participating Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(h) deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus), any Free Writing Prospectus and any amendment or supplement thereto
as such Participating Holder or underwriter may reasonably request (it being
understood that the Company consents to the use of such Prospectus, any Free
Writing Prospectus and any amendment or supplement thereto by such Participating
Holder and the underwriters, if any, in connection with the offering and sale of
the Registrable Securities thereby) and such other documents as such
Participating Holder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities by such Participating
Holder or underwriter;

(i) on or prior to the date on which the Registration Statement is declared
effective, use its reasonable best efforts to register or qualify, and cooperate
with the Participating Holders, the managing underwriter or underwriters, if
any, and their respective counsel, in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of each state and other jurisdiction of the United
States as any Participating Holder or managing underwriter or underwriters, if
any, or their respective counsel reasonably request in writing and do any and
all other acts or things reasonably necessary or advisable to keep such
registration or qualification in effect for such period as required by this
Agreement, provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action which would subject it to taxation or general service of process in
any such jurisdiction where it is not then so subject;

(j) cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

(k) use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter or underwriters, if any, to consummate the
disposition of such Registrable Securities;

(l) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

 

10



--------------------------------------------------------------------------------

(m) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Purchasers or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the registration and disposition of such Registrable
Securities;

(n) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
underwritten offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Participating Holders or underwriters, as the case may be,
and their respective counsel;

(o) in the case of an underwritten offering, obtain for delivery to the Company
and the managing underwriter or underwriters, with copies to the Participating
Holders, a cold comfort letter from the Company’s independent certified public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the date of the closing under the underwriting agreement;

(p) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with FINRA
or any other securities regulatory authority;

(q) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(r) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(s) use its reasonable best efforts to cause all Registrable Securities covered
by the Registration Statement to be listed on each securities exchange on which
any of the Common Stock is then listed or quoted and on each inter-dealer
quotation system on which any of the Common Stock is then quoted;

(t) the Company shall make available, during normal business hours, for
inspection and review by the Purchasers, advisors to and representatives of the
Purchasers (who may or may not be affiliated with the Purchasers and who are
reasonably acceptable to the Company), all financial and other records, all SEC
Reports (as defined in the Purchase Agreement) and other filings with the SEC,
and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Purchasers or any such
representative, advisor or

 

11



--------------------------------------------------------------------------------

underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Purchasers and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement; and

(u) with a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchasers to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) the date as all of the Registrable Securities may
be sold without restriction by the holders thereof pursuant to Rule 144 or any
other rule of similar effect or (B) such date as all of the Registrable
Securities shall have been resold; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the Exchange Act; and
(iii) furnish to each Purchaser upon request, as long as such Purchaser owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Purchaser of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.

3.5 Obligations of the Purchasers.

(a) Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser if
such Purchaser elects to have any of its Registrable Securities included in the
Registration Statement. A Purchaser shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser elects to have any of its
Registrable Securities included in the Registration Statement.

(b) Each Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 3.1(b)(ii)
the happening of an event pursuant to Section 3.4(d) and Section 3.4(e) hereof,
such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Purchaser is advised by the Company that such dispositions
may again be made.

 

12



--------------------------------------------------------------------------------

3.6 Underwriting.

(a) Shelf Registrations.

(i) If the Initiating Shelf Take-Down Holder so requests, an offering of
Registrable Securities shall be in the form of an underwritten offering, and
such Initiating Shelf Take-Down Holder shall have the right to select the
managing underwriter or underwriters to administer the offering. In the case of
an underwritten offering under Section 3.1, the price, underwriting discount and
other financial terms for the Registrable Securities shall be determined by the
Initiating Shelf Take-Down Holder.

(ii) If the managing underwriter or underwriters of a proposed underwritten
offering of the Registrable Securities included in a Shelf Take-Down advise the
Board in writing that, in its or their opinion, the number of securities
requested to be included in such Shelf Take-Down exceeds the number which can be
sold in such offering without being likely to have a significant adverse effect
on the price, timing or distribution of the securities offered or the market for
the securities offered, the securities to be included in such Shelf Take-Down
(i) first, shall be allocated pro rata among the Participating Holders that have
requested to participate in such Shelf Take-Down based on the relative number of
Registrable Securities requested by each Participating Holder to be included in
such Shelf Take-Down and (ii) second, and only if all the securities referred to
in clause (i) have been included in such Shelf Take-Down, the number of
securities that the Company proposes to include in such Shelf Take-Down that, in
the opinion of the managing underwriter or underwriters, can be sold without
having such adverse effect.

(iii) If requested by the underwriters for any underwritten offering requested
by an Initiating Shelf Take-Down Holder under Section 3.1, the Company shall
enter into an underwriting agreement with such underwriters for such offering,
such agreement to be reasonably satisfactory in substance and form to the
Company, the Initiating Shelf Take-Down Holder and the underwriters, and to
contain such representations and warranties by the Company and such other terms
as are generally prevailing in agreements of that type, including customary
indemnities.

(b) Piggyback Registrations.

(i) If the Company proposes to register any of its securities under the
Securities Act as contemplated by Section 3.2 and such securities are to be
distributed in an underwritten offering through one or more underwriters, the
Company shall, if requested by any Holders pursuant to Section 3.2, use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such registration all
the Registrable Securities to be offered and sold by such Holders among the
securities of the Company to be distributed by such underwriters in such
registration.

(ii) If the managing underwriter or underwriters of any proposed underwritten
offering including Registrable Securities pursuant to Section 3.2 informs

 

13



--------------------------------------------------------------------------------

the Company and each Participating Holder that, in its or their opinion, the
number of securities which the Participating Holders intend to include in such
offering exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, then the
securities to be included in such registration shall be (i) first, 100% of the
securities that the Company and (ii) second, and only if all the securities
referred to in clause (i) have been included, the number of Registrable
Securities that, in the opinion of such managing underwriter or underwriters,
can be sold without having such adverse effect in such registration, which such
number shall be allocated pro rata among the Participating Holders that have
requested to participate in such registration based on the relative number of
Registrable Securities requested by each Participating Holder to be included in
such underwritten offering.

(c) Participation in Underwritten Registrations. Subject to the provisions of
Section 3.6(a)(ii) and Section 3.6(b)(ii) above, no Person may participate in
any underwritten offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements and all applicable securities laws. The Participating Holders shall
be parties to such underwriting agreement, which underwriting agreement shall
(i) contain such representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such Participating Holders as
are customarily made by issuers to selling stockholders in secondary
underwritten public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such
Participating Holders. Any such Participating Holder shall not be required to
make any representations or warranties to or agreements with the Company or the
underwriters in connection with such underwriting agreement other than
representations, warranties or agreements regarding such Participating Holder,
such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Participating Holder’s intended method of distribution, absence of liens with
respect to the Registrable Securities, enforceability of the applicable
underwriting agreement as against such Participating Holder, receipt of all
consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities and any other
representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds from such underwritten
offering.

(d) Clear Market. With respect to any underwritten offerings of Registrable
Securities by the Holders, the Company agrees not to, and shall not be obligated
to, effect any public sale or distribution, or to file any Registration
Statement covering any of its equity securities or any securities convertible
into or exchangeable or exercisable for such securities, during the period not
to exceed ten (10) days prior and sixty (60) days following the effective date
of such offering (or such lesser period that the managing underwriters in any
underwritten offering permit). Notwithstanding the foregoing, the Company may
effect the registration of (A) equity securities and/or options or other rights
in respect thereof solely registered on Form S-4 or Form S-8 (or successor form)
or (B) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, employees, consultants, customers, lenders
or vendors of the Company or its Subsidiaries or in connection with dividend
reinvestment plans.

 

14



--------------------------------------------------------------------------------

3.7 Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Purchaser and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof or any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, in light of the circumstances in
which they were made; (ii) any “Blue Sky” application or other document executed
by the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading, in light of the circumstances in which
they were made; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Purchaser’s behalf and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Purchaser or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.

(b) Indemnification by the Purchasers. Each Purchaser agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement or alleged untrue statement of a
material fact or any omission or alleged omission of a material fact required to
be stated in the Registration Statement or Prospectus or preliminary Prospectus
or amendment or supplement thereto or necessary to make the statements therein
not misleading, in light of the circumstances in which they were made, to the
extent, but only to the extent that

 

15



--------------------------------------------------------------------------------

such untrue statement or alleged untrue statement or omission or alleged
omission is contained in any information furnished in writing by such Purchaser
to the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto. In no event shall the liability
of a Purchaser be greater in amount than the dollar amount of the proceeds (net
of all expense paid by such Purchaser in connection with any claim relating to
this Section 3 and the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party (provided, however, that such indemnified
party shall, at the expense of the indemnifying party, be entitled to counsel of
its own choosing to monitor such defense); provided that, subject to the
preceding sentence, any Person entitled to indemnification hereunder shall have
the right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
Person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(c) in the reasonable judgment of any such Person, based upon written advice of
its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 3 and
the amount of any damages such holder

 

16



--------------------------------------------------------------------------------

has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

4. Restrictions on Transfer; Subsequent Purchases. Each Purchaser agrees that it
will not, without the prior written consent of the Company, directly or
indirectly, (a) offer for sale, sell, contract to sell, lend, grant any option
to purchase, make any short sale or otherwise dispose of, or (b) purchase,
contract to purchase, offer to purchase, borrow or otherwise acquire, any
securities of the Company, or rights or options to acquire any voting securities
of the Company, including derivative securities representing the right to vote
or economic benefits of any such securities, on or prior to the one (1) year
anniversary of the date of this Agreement; provided that (i) (w) a Purchaser
that is a natural person may acquire Shares from or sell or otherwise transfer
Shares to one or more trusts for the benefit of such Purchaser, such Purchaser’s
spouse, lineal descendant of such Purchaser or such Purchaser’s parents, the
spouse of any such descendant or a lineal descendant of any such spouse and
(x) a Purchaser that is a Person other than a natural person may acquire Shares
from or sell or otherwise transfer Shares to an Affiliate of such Purchaser;
provided that in the case of any transfer or distribution pursuant to clause
(i), each trustee, trust, transferee, transferees, donee or donees, as
applicable, agrees to be bound in writing by the restrictions set forth in this
Section 4, (ii) a Purchaser may exercise Warrants, (iii) a Purchaser that is a
director or employee of the Company may exercise stock options granted pursuant
to a Company equity incentive plan, (iv) a Purchaser that is a director or
employee of the Company may receive restricted stock units or stock options
granted pursuant to a Company equity incentive plan, and (v) a Purchaser may
transfer Shares to the extent necessary to generate such amount of cash needed
for the payment of taxes (including estimated taxes) due as a result of the
exercise of such stock options or to pay the exercise price of such stock
options. Each Purchaser acknowledges and agrees that any purchase, sale or other
transfer or disposition, of any Common Stock or Warrants in violation of this
Section 4 will be null and void, and each Purchaser consents to the entry of
stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of any Common Stock or Warrants except in compliance with
the foregoing restrictions. Notwithstanding the foregoing, this Section 4 will
automatically terminate and be of no further force and effect with respect to
any Purchaser upon the earlier of a Change of Control (as long as such Change of
Control was not initiated by such Purchaser) or an Insolvency Event.

5. Miscellaneous.

5.1 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware without
regard to the choice of law principles thereof. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in the State of Delaware for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

17



--------------------------------------------------------------------------------

5.2 Successors and Assigns. Subject to Section 4, except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successor and assigns of the parties hereto (other than the
rights of any Holder under Sections 2 or 3 hereof, which shall not be assignable
and shall not inure to the benefit of any successor or assign of a Holder). The
Company may not assign its rights or obligations hereunder except with the prior
written consent of each Holder. Each Holder may assign their respective rights
hereunder in the manner and to the Persons permitted under the Purchase
Agreement, except as specified above.

5.3 Entire Agreement; Amendment. This Agreement and the other Transaction
Documents constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof. Any previous agreements
among the parties relative to the specific subject matter hereof are superseded
by this Agreement. Neither this Agreement nor any provision hereof may be
amended, changed, waived, discharged or terminated other than by a written
instrument signed by the party against who enforcement of any such amendment,
change, waiver, discharge or termination is sought.

5.4 Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 7.3 of the Purchase Agreement.

5.5 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

18



--------------------------------------------------------------------------------

5.8 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party upon any breach or default of any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.

5.9 Consents. Any permission, consent, or approval of any kind or character
under this Agreement shall be in writing and shall be effective only to the
extent specifically set forth in such writing.

5.10 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE
WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE BREACHED. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED BY LAW OR
EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT EXPRESSLY WAIVES ANY
DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

5.11 Construction of Agreement. No provision of this Agreement shall be
construed against either party as the drafter thereof.

5.12 Section References. Unless otherwise stated, any reference contained herein
to a Section or subsection refers to the provisions of this Agreement.

5.13 Variations of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the context in which they are used may require.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

HANSEN MEDICAL, INC. By:   /s/ Bruce Barclay Name: Bruce Barclay Title:
President and Chief Executive Officer

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

SCHULER FAMILY FOUNDATION By:   /s/ Jack W. Schuler Name: Jack W. Schuler Title:
Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

TINO HANS SCHULER TRUST By:   /s/ H. George Schuler Name: H. George Schuler
Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

TANYA EVE SCHULER TRUST By:   /s/ H. George Schuler Name: H. George Schuler
Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

THERESE HEIDI SCHULER TRUST By:   /s/ H. George Schuler Name: H. George Schuler
Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

ORACLE PARTNERS, LP By:   /s/ Larry N. Feinberg Name: Larry N. Feinberg Title:
Managing Member of General Partner

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

ORACLE TEN FUND MASTER, LP By:   /s/ Larry N. Feinberg Name: Larry N. Feinberg
Title: Managing Member of General Partner

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

ORACLE INSITUTIONAL PARTNERS, LP By:   /s/ Larry N. Feinberg Name: Larry N.
Feinberg Title: Managing Member of General Partner

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

FEINBERG FAMILY TRUST By:   /s/ Adam Usdan Name: Adam Usdan Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

MATTHEW STROBECK /s/ Matthew Strobeck Name: Matthew Strobeck

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

VAUGHN BRYSON /s/ Vaughn Bryson Name: Vaughn Bryson

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

GARO ARMEN /s/ Garo Armen Name: Garo Armen

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

MICHAEL GORDON /s/ Michael Gordon Name: Michael Gordon

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

NOOWOSH, L.P.

by O’stein Partners, LLC, General Partner

by Weinstein Partners L.P., Manager

By:   /s/ Will K. Weinstein Name: Will K. Weinstein Title: General Partner

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

MARJORIE L. BOWEN /s/ Marjorie L. Bowen Name: Marjorie L. Bowen

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

NADIM YARED /s/ Nadim Yared Name: Nadim Yared

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

WILLIAM R. ROHN AND MARY JANE ROHN

FAMILY TRUST DATED AUGUST 12, 1999

P.O. BOX 67367

RANCHO SANTA FE, CA 92067

By:   /s/ William R. Rohn Name: William R. Rohn Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

KEVIN HYKES /s/ Kevin Hykes Name: Kevin Hykes

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

STEPHEN L. NEWMAN, M.D. /s/ Stephen L. Newman, M.D. Name: Stephen L. Newman,
M.D.

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

CATHERINE H. KENNEDY REVOCABLE TRUST By:   /s/ Catherine H. Kennedy Name:
Catherine H. Kennedy Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

CHRISTINE K. BROWNER REVOCABLE TRUST By:   /s/ Christine K. Browner Name:
Christine K. Browner Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

LAWRENCE T. KENNEDY, JR. REVOCABLE TRUST By:   /s/ Lawrence T. Kennedy, Jr.
Name: Lawrence T. Kennedy, Jr. Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

CENTRAL PARK ASSOCIATES, LLC By:   /s/ Lawrence T. Kennedy, Jr. Name: Lawrence
T. Kennedy, Jr. Title: Managing Member

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

MARTHA K. LORD REVOCABLE TRUST By:   /s/ Martha K. Lord Name: Martha K. Lord
Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

PETER M. KENNEDY REVOCABLE TRUST By:   /s/ Peter M. Kennedy Name: Peter M.
Kennedy Title: Trustee

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

WW ASSOCIATES, LP

by WW Management, Inc., General Partner

By:   /s/ Lawrence T. Kennedy, Jr. Name: Lawrence T. Kennedy, Jr. Title:
Assistant Treasurer

 

[Signature Page to Investor Rights Agreement]